IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 17, 2008
                                     No. 07-10382
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

LAKEITH AMIR-SHARIF

                                                  Plaintiff-Appellant

v.

DISTRICT ATTORNEY’S OFFICE OF DALLAS COUNTY; WILLIAM T HILL,
Dallas County Criminal District Attorney; TOBY SHOOK; NICK KARYODISO,
Assistant District Attorney Dallas County; SHIRLEY DYSON, Badge 433
Investigator Dallas District Attorney Office; CHRISTINA O’NIEL, Dallas
County District Attorney’s Office; PATRICK BONNER, Detective Dallas County
Sheriff’s Department; LIEUTENANT JUDY PHARR, Dallas County Sheriff’s
Department; COMMISSION ON LAW ENFORCEMENT OFFICER
STANDARDS

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:06-CV-2277


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Lakeith Amir-Sharif filed the instant 42 U.S.C. § 1983 civil rights suit to
seek redress for alleged wrongs that were perpetrated against him in connection


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-10382

with his attempts to bring criminal charges against a guard at the jail where he
was detained. The district court dismissed his suit as frivolous pursuant to 28
U.S.C. § 1915(e)(2). Amir-Sharif now moves this court for authorization to
proceed in forma pauperis (IFP) on appeal. Amir-Sharif will not receive such
authorization unless he shows that he is impecunious and will raise a
nonfrivolous appellate claim. See Carson v. Polley, 689 F.2d 562, 586 (5th Cir.
1982).
      A review of Amir-Sharif’s filings with this court show that he has not made
this showing. Amir-Sharif raises several arguments concerning the defendants’
purported violations of Texas law. To raise a viable § 1983 claim, a plaintiff
must show that a state actor infringed his rights under “the Constitution or laws
of the United States.” Resident Council v. United States Dep’t of Hous. and
Urban Dev., 980 F.2d 1043, 1050 (5th Cir. 1993). Thus, to the extent that Amir-
Sharif contends that the defendants violated his rights under Texas law, these
contentions do not suffice to show that he will raise a nonfrivolous § 1983 claim
on appeal.
      Amir-Sharif’s contention that his rights were violated because the
defendants declined to bring criminal charges against the guard who purportedly
assaulted him is likewise unavailing. Decisions whether to prosecute or file
criminal charges against an individual lie within the prosecutor’s discretion, and
private citizens do not have a constitutional right to have an individual
criminally prosecuted. See Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973);
United States v. Batchelder, 442 U.S. 114, 124 (1979); see also Oliver v. Collins,
914 F.2d 56, 60 (5th Cir. 1990).      Consequently, Amir-Sharif’s arguments
concerning the decision not to prosecute the guard do not suffice to show that he
will raise a nonfrivolous appellate claim.
      Finally, Amir-Sharif’s arguments concerning a conspiracy, equal
protection, due process, cruel and unusual punishment, and retaliation do not
suffice to raise a nonfrivolous appellate claim because they are grounded in his

                                        2
                                No. 07-10382

own conclusional allegations. See Mowbray v. Cameron County, Tex., 274 F.3d
269, 278 (5th Cir. 2001); see also Koch v. Puckett, 907 F.2d 524, 530 (5th Cir.
1990).
      Amir-Sharif has failed to show that he will raise a nonfrivolous claim in
this appeal. Consequently, his motion to proceed IFP is DENIED, and this
appeal is DISMISSED as frivolous.




                                      3